 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8                                            FRESNO DIVISION

 9

10    TIMOTHY MCCLENDON,                                  Case No. 1:18-cv-00882-SAB

11                         Plaintiff,                     ORDER RE STIPULATED EXTENSION OF
                                                          TIME TO FILE CONFIDENTIAL
12        vs.                                             BRIEFING

13    COMMISSIONER OF SOCIAL SECURITY

14                         Defendant.

15            Pursuant to the stipulation of the parties, Plaintiff shall serve his Confidential brief on or

16   before January 14, 2019. The Court’s Scheduling Order (ECF No. 6) is modified accordingly.

17
     IT IS SO ORDERED.
18
     Dated:     December 14, 2018
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
